 


109 HR 2217 IH: To amend the Consumer Product Safety Act to confirm the Consumer Product Safety Commission’s jurisdiction over child safety devices for handguns, and for other purposes.
U.S. House of Representatives
2005-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2217 
IN THE HOUSE OF REPRESENTATIVES 
 
May 10, 2005 
Mr. Engel (for himself and Mr. Owens) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Consumer Product Safety Act to confirm the Consumer Product Safety Commission’s jurisdiction over child safety devices for handguns, and for other purposes. 
 
 
1.Amendment of Consumer Product Safety Act 
(a)In generalThe Consumer Product Safety Act (15 U.S.C. 2051 et seq.) is amended by adding at the end thereof the following: 
 
39.Child handgun safety devices 
(a)Establishment of standard 
(1)In general 
(A)Rulemaking requiredNotwithstanding section 3(a)(1)(E) of this Act, the Commission shall initiate a rulemaking proceeding under section 553 of title 5, United States Code, within 90 days after the date of enactment of this section to establish a consumer product safety standard for handgun locks. The Commission may extend the 90-day period for good cause. Notwithstanding any other provision of law, including chapter 5 of title 5, United States Code, the Commission shall promulgate a final consumer product safety standard under this paragraph within 12 months after the date on which it initiated the rulemaking. The Commission may extend that 12-month period for good cause. The consumer product safety standard promulgated under this paragraph shall take effect 6 months after the date on which the final standard is promulgated. 
(B)Standard requirementsThe standard promulgated under subparagraph (A) shall require gun locks that— 
(i)are sufficiently difficult for children to de-activate or remove; and 
(ii)prevent the discharge of the handgun unless the gunlock has been de-activated or removed. 
(2)Certain provisions not to apply 
(A)Provisions of this ActSections 7, 9, and 30(d) of this Act do not apply to the rulemaking proceeding under paragraph (1). Section 11 of this Act does not apply to any consumer product safety standard promulgated under paragraph (1). 
(B)Chapter 5 of title 5Except for section 553, chapter 5 of title 5, United States Code, does not apply to this section. 
(C)Chapter 6 of title 5Chapter 6 of title 5, United States Code, does not apply to this section. 
(D)National environmental policy ActThe National Environmental Policy Act of 1969 (42 U.S.C. 4321) does not apply to this section. 
(b)No effect on State lawNotwithstanding section 26 of this Act, this section does not annul, alter, impair, affect, or exempt any person subject to the provisions of this section from complying with any provision of the law of any State or any political subdivision thereof, except to the extent that such provisions of State law are inconsistent with any provision of this section, and then only to the extent of the inconsistency. A provision of State law is not inconsistent with this section if such provision affords greater protection to children in respect of handguns than is afforded by this section. 
(c)EnforcementNotwithstanding subsection (a)(2)(A), the consumer product safety standard promulgated by the Commission under subsection (a) shall be enforced under this Act as if it were a consumer product safety standard described in section 7(a). 
(d)DefinitionsIn this section: 
(1)ChildThe term child means an individual who has not attained the age of 13 years. 
(2)Handgun lockThe term handgun lock means any disabling or locking device that is not built into the handgun at the time of manufacture and that is designed to prevent the handgun from being discharged unless the device has been deactivated or removed. 
(3)HandgunThe term handgun— 
(A)has the meaning given that term in section 921(a) of title 18, United States Code; and 
(B)includes any article taxable at the rate of 10 percent under section 4181 of the Internal Revenue Code of 1986 (26 U.S.C. 4181). 
(4)Incorporated definitionsThe terms licensed importer, licensed manufacturer, and licensed dealer have the meanings given those terms in section 921(a) of title 18, United States Code.. 
(b)Conforming amendmentSection 1 of the Consumer Product Safety Act is amended by adding at the end of the table of contents the following: 
 
 
Sec. 39. Child handgun safety devices. 
2.Authorization of appropriationsThere are authorized to be appropriated to the Consumer Product Safety Commission $2,000,000 to carry out the provisions of section 39 of the Consumer Product Safety Act, such sums to remain available until expended. 
 
